 In the Matter of FAIRCHILD AIRCRArrDIVISION OF FAIRCHILD ENGINE& AIRPLANE CORPORATIONandINTERNATIONALASSNOF MACHINISTS(AFL)Case No. R-2j20SUPPLEMENTAL DECISIONANDORDERMay 30, 1949 -On May 13, 1941, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding,' directingintei° aliathat an election by secretballot be conducted among certain employees of Fairchild AircraftDivision of Fairchild Engine & Airplane Corporation, HagerstownMaryland, herein called the Company, to determine whether theydesire to be represented by International Association of Machinists(AFL), herein called the I. A. M., by Independent Aircraft Workers,Inc., unaffiliated, herein called the Independent, or by United Auto-mobile Workers of America, Aircraft Division, C. I. 0.,, herein calledthe C. I. 0., for the purposes of collective bargaining, or by none ofthese labor organizations.'Pursuant to the Decision and Direction of Election, an election bysecret ballot was conducted among such employees on May 28, 1941,under the direction and supervision of the Regional Director forthe Fifth Region (Baltimore, Maryland).No party having receiveda majority of the total ballots cast, the Board, on June 10, 1941, issueda Supplemental Decision and Direction of Election,2 directing thata second election be held among such employees, to determine whetherthey desire to be represented by the I. A. M., the Independent, or theC. I. 0., for the purposes of collective bargaining.Pursuant to the Supplemental Decision and Direction of Election,the Regional Director conducted an election by secret ballot amongsuch employees on June 27, 1941.Again, no party received a ma-jority of the ballots cast.The Board, on July 15,1941, issued a Supple-131 N L R B 8.332 32 N L R.B. 497.41 N L.R. B, No. 108552 FAIRCHILD ENGINE & AIRPLANE CORPORATION553mental Decision and Third Direction of Election,3 directing that athird election be held among such employees, to determine whetherthey desire to be represented by the Independent or the C. I. 0., for thepurposes of collective bargaining, and that thename ofthe I. A. M. bedropped from the ballot because thatorganizationhad received theleast number of votes cast.Pursuant to the Supplemental Decision and Third Direction ofElection, an election by secret ballot was conducted on July 29, 1941,by the Acting Regional Director.On July 31, 1941, the ActingRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, issued and duly served upon the parties a Report on Run-Off Election.As to the balloting and its results, the Acting Regional Directorreported as follows :Total on eligibility list------------------------------------1135Total ballots cast----------------------------------------1065Total ballots challenged---------------------------------- -0Total blank ballots---------------------------------------5Total void ballots----------------------------------------3Votes cast for IndependentAircraftWorkers, Inc., unaffil-iated--------------------------------------------------572Votes cast for United Automobile Workers of America, Air-craft Division(C. I. 0.) --------------------------------493On August 4, 1941, the C. I. O. filed objections to the Acting Re-gionalDirector'sReport on Run-Off Election.On September 30,1941, the Regional -Director issued a Report on Objections to Run-Off Election, copies of which were duly served upon the parties, inwhich he recommended that the Board direct a hearing on the objec-tions.On October 24, 1941, it appearing that the objections filed bythe C. I. O. raised substantial and material issues with respect to theconduct of the ballot and the -Election Report, the Board, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules andRegulations-Series 2, as amended, ordereda hearing onthe objections and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On October 24, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the I. A. M.,the Independent, and the C. I. O.On November 6, 1941, the Re-gionalDirector issued and duly served upon the parties a noticepostponing the hearing to December 4, 1941.Pursuant to such no-tice, a hearing was held on December 4, 5, 6, and 8, 1941, and January14,15, and 16,1942, at Hagerstown, Maryland, before Josef L.Hektoen,3 33 NL R. B. 455 _554DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Trial Examiner duly designated by the Chief Trial Examiner.The Board, the Company, the Independent, and the C. I. O. wererepresented by counsel, and the I. A. Al. by its representative; allparties participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the courseof the hearing, the Trial Examiner made various rulings on motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed. -Upon the, foregoing record, the Report on Run-Off Election, theobjections filed thereto, the Report on Objections to Run-Off Election,and the record previously made, the Board, acting pursuant toArticle III, Sections 8 and 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, hereby makes thefollowing :SUPPLEMENTAL FINDINGS OF FACTThe C. I. O. objected,inter alia,that the Company interfered withthe freedom of choice of its employees in selecting a collective bar-gaining representative by permitting the Independent to operate milk-vending machines, located in the Company's plants, and to distributeto the employees free milk therefrom during working hours.It is undisputed that it was an announced company rule thatno union activity was to be permitted on company time or property,and that foremen were to remain strictly impartial.The evidenceshows, however, that this rule was not always followed with respectto -the Independent.On July 18, 1941, 11 days prior to the finalelection, the vice president and 2 members of the Independent solici-ted funds from the employees in one of the plants, purchased 200bottles of milk from a local dairy company, placed signs upon themilk-vending machines in the plant reading, "Have a drink on theI.A.W. [the Independent]," and left the machines open so thatemployees could obtain free milk.The entire incident took more thanan hour.The vice president of the Independent testified, and we find,that when the bottles of milk were placed in the machines, a "madscramble" ensued.Despite these events, the Company alleged thatithad no knowledge of the incident until long after it occurred.Other witnesses, however, asserted that foremen and guards werepresent in the departments where the machines were situated, butmade no effort to interfere 4We find that the Independent waspermitted to operate the milk-vending machines and to distribute toA similar incident on a smaller scale, occurred on the same day in another plant ofthe Company at Hagerstown. FA,IRCMLD ENGINE & AIRPLANE . CORPORATION555the employees free milk therefrom, without hindrance from the Com-pany's supervisory staff.In addition, the credible evidence shows that Foremen Glenn A.Divilbiss and Isaac D. Ward, during working hours, solicited member-ships for the Independent and indicated, their opposition towardthe C. I. O. Furthermore, we are convinced from the record thatvarious employees who were members of the Independent were alsopermitted to solicit, to leave their place of work, and to campaign inbehalf of the Independent with the tacit approval of the Company'ssupervisors and foremen who observed them. It does not appear thatthese privileges were extended to members of the C. I. O. or theI.A.M.IWe find that the Company, by the above-described acts, inter-fered with the conduct of the last election and thereby preventeda free choice of representatives by its employees.Moreover, upon charges filed by the C. I.' O.6 and the I. A. M.,the Board, on October 24, 1941, issued a complaint, alleging that theCompany had engaged in certain unfair labor practices. In ourDecision and Order in that case, issued this days we have found thatprior to the elections which the Board previously conducted herein,the Company had committed unfair labor practices, within the mean-irig of Section -8 (1) of the Act, by permitting and assisting theIndependent to solicit-members, collect dues, and electioneer on com-pany time and property while denying similar privileges to theC. I. O. and the I. A. M., and by advising its employees to join theIndependent and warning them against becoming or remaining mem-bers of the C. I. O. or the I. A. M.We are consequently unable tocertify the Independent as the freely chosen representative of theCompany's employees.For the foregoing reasons, we are compelledto set aside and vacate the elections in this proceeding.The circumstances do not warrant us to direct a new election inthis case.The original petition herein was filed on January 30,1941, almost 16 months ago.Because of the inability of any unionto obtain a majority, it was necessary to conduct 3 elections.The lastelection was held on July 29, 1941, and, for the reasons hereinaboveset forth, a lawful collective bargaining representative has not yetbeen chosen. -While, in the last election, there were 1135 employeeseligible to vote, on December 28, 1941, there were approximately 3,500eligible voters, according to figures submitted by the Company.Arepresentative of the Company declared at the hearing that its per-"The original charge was filed on August 5, 1941.See,Matter of Fairchild Engine and Airplane CorporationandUnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America, C. 1 0., etc,41 N. L. R B 521.i 556DECISIONS OF-NATIONAL LABOR RELATIONS BOARDsonnel would be still further augmented.Moreover, at the time ofthe hearing on the objections, construction of a new plant was in.progress.Under the circumstances, we shall dismiss the petitionherein, without prejudice to the filing of a new petition or to theconsideration of any pending petition.'ORDERBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to National Labor Relations Board Rules andRegulations-Series 2, as amended,IT IS HEREBY ORDERED that the elections previously held herein be,and they hereby are, vacated and set aside ;AND IT IS FURTHER ORDERED that the petition for investigation and-certification of representatives filed herein by the International As-sociation of Machinists be, and it hereby is, dismissed without preju-dice to the filing of a new petition or to,the consideration of anypending petition.7 Cf.Matter of Minneapolis-Honeywell Regulator CompanyandMinneapolis PrintingPressmen&Assistants Union No. 20, afitiated with I P.P. & A V. of N. A, A F. of Letc, 40 N. L. R B. 633;Matter of Pilpt Radio CorporationandUnited Electrical &Radio Workers of North America,36 N. L. R. B 1045;Matter of J. 1. Case Company andFarm Equipment Workers' Organizing Committee,etc,36 N. L. R. B. 614